ORDER
The petitioners here seek certiorari to review a Superior Court order denying their request for a preliminary injunction, and they further ask that we temporarily enjoin the issuance of a Fresh Water Wetlands permit pending action on this petition. However, upon review of the papers herein, we note that the parties in this case have stipulated that the Superior Court order denying injunctive relief is to be treated as a denial of relief on the merits. In view of this stipulation, the order entered below is final, and a final order of the Superior Court sitting in equity is appealable and thus not re viewable by certiorari.
Accordingly, the petition for certiorari and motion for injunctive relief are hereby denied without prejudice to petitioners’ renewing their request for injunctive relief in a proper appellate proceeding.